Affirmed and Memorandum Opinion on Remand filed May 22, 2014.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-12-00509-CR

                REYNALDO LAFAYETTE JELKS, Appellant

                                       V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 351st District Court
                           Harris County, Texas
                       Trial Court Cause No. 1247846

                MEMORANDUM OPINION ON REMAND


      Appellant Reynaldo Lafayette Jelks appeals his conviction for failure to
comply with sex offender registration. On original submission, appellant argued
that there was insufficient evidence in the record to support the court’s costs of
$275 reflected in the judgment. We agreed and modified the trial court’s judgment
to delete the specific amount of costs assessed. Jelks v. State, 397 S.W.3d 759
(Tex. App.—Houston [14th Dist.] 2013) vacated and remanded, No. PD-0381-13;
2014 WL 1464845 (Tex. Crim. App. Apr. 16, 2014). The Court of Criminal
Appeals vacated our judgment and remanded in light of its opinion in Johnson v.
State, 423 S.W.3d 385 (Tex. Crim. App. 2014).

      We review the assessment of court costs on appeal to determine if there is a
basis for the costs, not to determine whether there was sufficient evidence offered
at trial to prove each cost. Id. at 390. Traditional sufficiency-of-the-evidence
standards of review do not apply. Id.

      Generally, a bill of costs must (1) contain the items of cost, (2) be signed by
the officer who charged the cost or the officer who is entitled to receive payment
for the cost, and (3) be certified. Id. at 392–93; see Tex. Crim. Proc. Code Ann.
arts. 103.001, 103.006. The record in this case contains a computer-screen printout
of the Harris County Justice Information Management System (JIMS) “Cost Bill
Assessment.” In Johnson, the Court of Criminal Appeals held that a JIMS report
constitutes an appropriate bill of costs if the report itemizes the accrued court costs
in the appellant’s case, contains a certification by the trial court clerk that the
document is a true and correct copy of the original, and is signed by a deputy clerk.
Johnson, 423 S.W.3d at 393. The JIMS report in this record is a compliant bill of
costs because it contains an itemized list of costs in appellant’s case, contains a
certification by the district clerk that the document is a true and correct copy of the
original, and is signed by a deputy district clerk. See id. at 392–93. The fact that
the bill of costs was not prepared until after the court signed the judgment does not
defeat the lawfulness of the bill of costs. Id. at 394. (“[M]atters pertaining to the
imposition of court costs need not be brought to the attention of the trial court,
including a bill of costs prepared after a criminal trial.”).

      The trial court assessed $275 in costs against appellant. The sum of the
itemized costs in the JIMS report is $275. There being no challenge to any specific

                                            2
cost or the basis for the assessment of such cost, the bill of costs supports $275 of
the costs assessed in the judgment. Id. at 396.

      On remand, we affirm the trial court’s judgment.




                                              PER CURIAM




Panel consists of Chief Justice Frost and Justices Busby and Brown.
Do Not Publish — TEX. R. APP. P. 47.2(b).




                                          3